                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


In re:                                                         Chapter 7
Daniel A. Swinehart,                                           Case No. 18-25585-kmp
                       Debtor.


Joseph J. Brisk and
Kathryn M. Brisk,
                       Plaintiffs,
v.                                                             Adversary No. 18-2200

Daniel A. Swinehart,
                       Defendant.


     DECISION AND ORDER DENYING MOTION FOR SUMMARY JUDGMENT


       Daniel A. Swinehart, the Debtor in this bankruptcy case, is the sole member of Infinity

Custom Builders, LLC d/b/a Infinity Custom Homes (“Infinity”). Joseph and Kathryn Brisk (the

“Plaintiffs” or “Brisks”) hired Infinity as the general contractor to construct a structure and

fixtures on real estate located in Oconomowoc, Wisconsin. The Plaintiffs allege that the Debtor

and Infinity failed to pay all subcontractors and suppliers. In response, the subcontractors and

suppliers filed liens on the Brisks’ property, and the Brisks paid $41,168.85 to get the liens

removed. They also paid for the cost of completing the project. The Plaintiffs seek a

determination that the debt owed to them is non-dischargeable pursuant to 11 U.S.C. § 523(a)(4),

based on fraud or defalcation by the Debtor as a fiduciary under Wisconsin’s theft by contractor

statute. The Debtor moved for summary judgment. Based on the premise that Infinity spent

more money on the Brisk project than it received from the Brisks, the Debtor draws the

conclusion that he complied with the relevant Wisconsin statute, and as a matter of law, cannot




                                                  1

              Case 18-02200-kmp         Doc 13        Filed 10/15/19    Page 1 of 13
have committed defalcation. For the reasons that follow, the Court denies the Debtor’s Motion

for Summary Judgment (the “Motion”).

                                    Statement of Jurisdiction

        The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334 and the order of

reference from the district court pursuant to 28 U.S.C. § 157(a). See Order of Reference (E.D.

Wis. July 10, 1984) (available at www.wied.uscourts.gov/local-rules-and-orders). As a

proceeding to determine the dischargeability of a debt, this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(I) and the Court may enter a final judgment. 28 U.S.C. § 157(b)(1). The

Complaint did not contain a statement pursuant to Bankruptcy Rule 7008 that the Plaintiffs do or

do not consent to entry of a final order or judgment. The Answer did not contain the similar

statement required by Bankruptcy Rule 7012(b). Accordingly, both parties have forfeited their

right to withhold consent to the Court’s entry of final orders or judgments. Local Rules 7008,

7012.

                                 Summary Judgment Standard

        Summary judgment is only appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); Fed. R. Bankr. P. 7056. At the summary judgment stage, the role of the court is

not to weigh evidence, but to determine whether there is a genuine issue for trial. See Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In determining whether there is a genuine issue

of material fact, the Court must construe facts and inferences in a light most favorable to the non-

moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986).




                                                 2

              Case 18-02200-kmp         Doc 13       Filed 10/15/19    Page 2 of 13
                     Discussion of Law and Resolution of Issues/Analysis

I.     There Are Genuine Issues of Material Fact for Trial Regarding Whether the Debtor
       Committed Fraud or Defalcation While Carrying Out Fiduciary Responsibilities
       Related to the Trust Funds Held for the Brisk Project.

       The Brisks have asserted the debt is non-dischargeable as debt “for fraud or defalcation

while acting in a fiduciary capacity, embezzlement, or larceny.” 11 U.S.C. § 523(a)(4). The

Brisks bear the burden of establishing this exception to discharge by a preponderance of the

evidence. Estate of Cora v. Jahrling (In re Jahrling), 816 F.3d 921, 925 (7th Cir. 2016). The

Debtor agrees that in this case, the elements of the § 523(a)(4) exception to discharge are that:

“(1) a trust existed, (2) the debtor was a fiduciary of the trust, and (3) the debtor committed fraud

or defalcation while carrying out the fiduciary responsibilities associated with the trust.”

(Debtor’s Brief, p. 3) (citing Building Trades United Pension Tr. Fund v. Mueller (In re

Mueller), Ch. 7 Case No. 10-23917-svk, Adv. No. 10-2351, 2011 WL 2360122, at *2, 2011

Bankr. LEXIS 2290, at *4 (Bankr. E.D. Wis. June 8, 2011). The Debtor does not dispute that the

first two elements are satisfied. (Debtor’s Brief, p. 3-4). Instead, the Debtor challenges the

existence of the third element under § 523(a)(4), “fraud or defalcation,” maintaining that, as a

matter of law, the Brisks are unable to prove this element.

       The Brisks assert that the Debtor violated Wisconsin’s theft by contractor statute and

committed defalcation. Wisconsin’s theft by contractor statute provides that funds paid by an

owner for improvements “constitute a trust fund only in the hands of the prime contractor or

subcontractor to the amount of all claims due or to become due or owing from the prime

contractor or subcontractor for labor, services, materials, plans, and specifications used for the

improvements, until all the claims have been paid. . . .” Wis. Stat. § 779.02(5). Further, “[t]he

use of any such moneys by any prime contractor or subcontractor for any other purpose until all



                                                  3

              Case 18-02200-kmp         Doc 13        Filed 10/15/19    Page 3 of 13
claims, except those which are the subject of a bona fide dispute and then only to the extent of

the amount actually in dispute, have been paid in full or proportionally in cases of a deficiency,

is theft by the prime contractor or subcontractor of moneys so misappropriated and is punishable

under s. 943.20.” Id. If the contractor is a limited liability company, as is the case here,

misappropriation of funds is deemed theft by a member responsible for the misappropriation. Id.

         A.       There Are Genuine Issues of Material Fact for Trial Related to the Amount
                  Paid by Brisks and the Amount Held in the Trust Fund for the Brisk Project.

         The parties’ fact dispute starts at the very beginning with the dollar amounts that each

allege were held by Infinity as the general contractor in the “trust fund” for the Brisk project.

The Debtor claims that the Brisks paid Infinity $496,000 for the Brisk project. (Swinehart Aff.

¶ 8). The Brisks, on the other hand, allege that the trust fund consists of the amount originally

deposited in the escrow account at Associated Bank of $585,000, plus the extra amounts paid

directly to Infinity by the Brisks in the amount of $166,563.93, for a total held in trust of

$751,562.93.1 (Brisk Aff. ¶¶ 2-6). The Brisks go on to allege that their direct payments of

$166,563.93 were never deposited by Infinity into the Associated Bank escrow account. (Id.

¶ 5). The parties in this case cannot even agree as to the amount held by Infinity in the trust fund

to be paid out to the subcontractors on the Brisk project. This underlying fact issue forms the

basis of many of the fact issues that follow and prevents the Court from finding that there is no

genuine dispute as to any material fact related to whether the Debtor misused trust funds for the

Brisk project and committed fraud or defalcation under § 523(a)(4).




1
 The Court will use the total provided in the Brisk Affidavit, though it is not the sum of the amount the Plaintiffs
claim to have deposited in the escrow account ($585,000) and the amount they claim to have paid for extras
($166,563.93).

                                                           4

                Case 18-02200-kmp              Doc 13          Filed 10/15/19        Page 4 of 13
       B.      There Are Genuine Issues of Material Fact for Trial Related to the Amount
               Paid to Subcontractors on the Brisk Project.

       The parties’ fact dispute continues with a dispute about the amount of money paid by the

Debtor to the subcontractors and suppliers on the Brisk project. The Debtor maintains that

Infinity received $496,000 from the Brisks, but spent at least $522,140.27 on the Brisk project.

(Swinehart Aff. ¶¶ 8-10, Ex. A). The Debtor has attached a Cost Spreadsheet to his Affidavit

and asserts that the Cost Spreadsheet details the costs Infinity paid on the Brisk project. (Id., Ex.

A). The Brisks, on the other hand, assert that the total of $751,560.93 in trust funds was

sufficient to pay all of the subcontractors and suppliers that performed services on the Brisk

project, but that total liens of $106,995.85 were filed by various subcontractors and suppliers for

nonpayment of services rendered on the Brisk project. (Id. ¶¶ 9-10). The Brisks note that they

were required to pay $41,168.85 to various subcontractors and suppliers who filed those liens so

that the liens would be removed from their property, along with additional costs to complete the

project. (Id. ¶¶ 12-13). The Brisks go on to claim that while Infinity was the general contractor

on the Brisk project, Infinity paid itself through requested draws of $98,000 as the general

contractor and that the $98,000 was therefore unavailable to pay the subcontractors and suppliers

who provided services on the project. (Brisk Aff. ¶¶ 7-8). The Cost Spreadsheet prepared by the

Debtor does not have a line item for the alleged payment that the Debtor made to Infinity as the

general contractor on the Brisk project. (Swinehart Aff., Ex. A).

       The Debtor has not shown at this time that there are no genuine issues of fact related to

how much the Debtor paid to the subcontractors and the suppliers on the Brisk project. There are

any number of fact questions about how much was paid to the subcontractors and suppliers in

this case. If the Brisks paid $751,562.93, and that was enough to pay all of the subcontractors

and suppliers in full, and the Debtor claims that he paid $522,140.27 to the subcontractors and

                                                  5

              Case 18-02200-kmp         Doc 13        Filed 10/15/19    Page 5 of 13
suppliers on the Brisk project, where did the remaining $229,422.66 go? If there were liens of

$106,995.85 placed on the project, were those placed because the Debtor ran out of money after

paying $522,140.27 to the subcontractors and suppliers? Or were those liens placed because the

Debtor used the money from the Brisks on other projects? If Infinity paid itself $98,000 in draws

as the general contractor, does that mean that the Debtor actually expended $620,140.27 on the

Brisk project and not the $522,140.27 claimed? If the Debtor actually expended $620,140.27 on

the Brisk project, where did the remaining $131,422.66 go? There remain fact issues in this case

related to whether the Debtor used the funds paid by the Brisks ($496,000 if you believe the

Debtor or $751,562.93 if you believe the Brisks) to pay for labor, services, materials, plans and

specifications on the Brisk project alone.

       There are additional fact questions related to how and when the Debtor prepared the Cost

Spreadsheet and whether the Cost Spreadsheet comprehensively lists all of the payments made

by the Debtor on the Brisk project. It is unclear to the Court at this time whether the Debtor

prepared the Cost Spreadsheet as money was being paid by the Brisks and sent to the

subcontractors and suppliers or if he recreated the Cost Spreadsheet for the purposes of

supporting his Motion for Summary Judgment. The Cost Spreadsheet does not identify the

invoices paid by invoice number nor does it provide copies of the invoices to show that the

invoices were for labor and materials on the Brisk project. There has also been no evidence

provided that permits the Court to trace the money from the Brisks’ trust fund to the payments

made to the various subcontractors on the Brisk project. The Debtor’s Affidavit fails to

conclusively establish how the Debtor spent funds from the Brisks’ trust fund. There remain fact

issues as to whether the funds paid by the Brisks only went to pay the subcontractors that worked

on the Brisk project and not to subcontractors on other jobs, personal expenses of the Debtor, or



                                                 6

              Case 18-02200-kmp         Doc 13       Filed 10/15/19    Page 6 of 13
other corporate expenses of the Debtor. Construing all facts and inferences in a light most

favorable to the non-moving party, these genuine disputes of material fact related to how much

was paid or not paid to the subcontractors on the Brisk project also preclude the entry of

summary judgment in favor of the Debtor.

       C.      There Are Genuine Issues of Material Fact for Trial Related to Whether the
               Debtor Used All of the Funds That He Received from the Brisks on the Brisk
               Project.

       The Debtor claims in his briefing that he could not have violated the theft by contractor

statute because he used all of the money that he received from the Brisks to pay the

subcontractors and suppliers on the Brisk project. There is authority for the proposition that a

general contractor who uses all funds received for a project to pay subcontractors and suppliers

does not violate the theft by contractor statute simply because those subcontractors and suppliers

are not paid in full. See Capital City Sheet Metal, Inc. v. Voytovich, 217 Wis. 2d 683, 578

N.W.2d 643 (Ct. App. 1998). In the Capital City case, however, unlike this case, there was

proof that the general contractor used the funds received from the homeowner “to pay the very

people and entities on whose behalf the statute imposes the trust: the subcontractors and the

suppliers of labor and materials for the [homeowner’s] project.” Id. at 689. Furthermore, the

record in the Capital City case did not indicate “that any of the funds [the general contractor]

received from [the homeowner] went to anyone else or for any other purpose” and the record

“unequivocally” established that the money paid by the homeowner was paid for labor and

materials used for the contracted-for improvements. Id. at 689-90.

       Here, the record does not unequivocally establish the same. As noted above, there

remain genuine disputes on material facts related to: the amount paid by the Brisks to Infinity

and held in trust for the Brisk project, the amount paid by Infinity to the subcontractors and



                                                 7

              Case 18-02200-kmp         Doc 13       Filed 10/15/19    Page 7 of 13
suppliers on the Brisk project, the amount paid by Infinity to itself as the general contractor on

the Brisk project, whether Infinity did in fact pay out more to the subcontractors and suppliers on

the Brisk project than it received from the Brisks, and whether Infinity in fact used all of the

money that it received from the Brisks to pay the subcontractors and suppliers on the Brisk

project. The Debtor’s Affidavit fails to conclusively establish how the Debtor spent funds, and

as such, there are genuine issues of material fact as to whether the Debtor misused trust funds,

violated the theft by contractor statute, and committed fraud or defalcation under § 523(a)(4).

       D.      There Are Genuine Issues of Material Fact for Trial Related to
               Proportionality.

       There also remain fact questions at this time about whether the Debtor paid the

subcontractors and suppliers on the Brisk project “proportionally.” The theft by contractor

statute contains a proportionality requirement. See State v. Keyes, 2008 WI 54, ¶¶ 27-34, 309

Wis. 2d 516, 531-33, 750 N.W.2d 30, 37-39. Before using trust funds for purposes other than

paying for labor, services, materials, plans, and specifications, general contractors are required to

“pay trust fund money proportionally to subcontractors in cases of deficiency.” Id. at ¶ 34. The

use of trust fund money by any general contractor for any purpose until all claims have been paid

in full or proportionally in cases of deficiency is theft by contractor. See Wis. Stat. § 779.02(5);

Keyes, 2008 WI 54, ¶ 22.

       There appears to be a factual dispute at this time as to whether the subcontractors and

suppliers on the Brisk project were paid proportionately. The Brisks allege that they paid

$751,562.93 for their project, that $751,560.93 of that trust fund amount was sufficient to pay all

subcontractors and suppliers on the project, but that liens in the amount of $106,995.85 were

filed against their property by the subcontractors and suppliers who went unpaid on the project.

If there were liens of $106,995.85 placed on the project, how did the Debtor choose who was

                                                  8

              Case 18-02200-kmp         Doc 13        Filed 10/15/19    Page 8 of 13
getting paid and who was not? Were the payments to the subcontractors and suppliers

proportional? The Debtor alleges that he paid $522,140.27 to the subcontractors and suppliers

on the Brisk project. If liens in the amount of $106,995.85 were filed against the property by the

subcontractors and suppliers who went unpaid on the project, were the subcontractors and

suppliers who were allegedly paid $522,140.27 paid proportionally before the funds were used

for any other purpose? What services were provided by the Debtor for the $98,000 general

contractor fee? If Infinity provided subcontractor services as part of its general contractor fee,

did Infinity pay itself its general contractor fee in full, leaving other subcontractors with

outstanding claims unpaid, thereby violating the proportionality requirement of the theft by

contractor statute and using money for a non-statutory purpose? Summary judgment cannot be

entered at this time because there remain fact issues regarding whether the Debtor used money

from the Brisks’ trust fund for any purpose before all of the subcontractors’ and suppliers’ claims

were paid in full or proportionally in the case of a deficiency.

       E.      There Are Genuine Issues of Material Fact for Trial Regarding the Tracing
               of Funds Received from the Brisks.

       A representation in the Debtor’s own briefing raises an additional fact issue related to

whether all of the money received by the Debtor from the Brisks was paid for labor and materials

on the Brisk project and not used for other personal or corporate purposes. The Debtor’s Brief in

support of his Motion for Summary Judgment contains the statement that:

               [w]hile there may be evidence in this case that demonstrates
               Infinity’s bank account balance dropped below the dollar amount
               Brisk paid before the checks were issued; such evidence, if
               presented, simply reflects mere negligence by Mr. Swinehart, not
               something more.

(Debtor’s Brief, p. 5). If there is such evidence, then using the funds for some other purpose –

whether personal or corporate – could violate the theft by contractor statute and the officers of

                                                  9

              Case 18-02200-kmp          Doc 13       Filed 10/15/19     Page 9 of 13
the corporation could be held personally liable. See Capital City Sheet Metal, Inc. v. Voytovich,

217 Wis. 2d 683, 578 N.W.2d 643 (Ct. App. 1998); Capen Wholesale, Inc. v. Probst, 180 Wis.

2d 354, 509 N.W.2d 120 (Ct. App. 1993). This is another fact issue for trial.

        F.      There Are Genuine Issues of Material Fact for Trial Related to the Debtor’s
                State of Mind While Acting in a Fiduciary Capacity.

        The “state of mind” analysis involved in determining whether the Debtor has committed

“defalcation while acting in a fiduciary capacity” such that the debt owed to the Brisks is non-

dischargeable under 11 U.S.C. § 523(a)(4) also precludes the entry of summary judgment.

        After the Supreme Court’s decision in Bullock v. BankChampaign, N.A., 569 U.S. 267

(2013), a finding that a debtor has violated Wisconsin’s theft by contractor statute does not per se

lead to a determination that debt is non-dischargeable under § 523(a)(4). See K&D Masonry

LLC v. Vieaux (In re Vieaux), Ch. 13 Case No. 12-36663, Adv. No. 13-2196, 2013 WL 5935156,

at *2-3, 2013 Bankr. LEXIS 4635, at *5-7 (Bankr. E.D. Wis. Nov. 5, 2013). Rather, even if a

debtor has violated the statute, the Court “must make a finding regarding the debtor’s state of

mind while acting in a fiduciary capacity.” Id.

        “Defalcation” as used in § 523(a)(4) need not involve bad faith, but its “state-of-mind

requirement requires at least a subjective, criminal level of recklessness.” Jahrling, 816 F.3d at

925; see Bullock, 569 U.S. 267. According to the Supreme Court, defalcation requires an

“intentional wrong,” and the Court defines this term to include conduct a person knows is

improper, but also “reckless conduct of the kind that the criminal law often treats as the

equivalent.” Bullock, 569 U.S. at 274. Following the Model Penal Code definition, an

“intentional wrong” includes conduct that takes place when a fiduciary “‘consciously disregards’

(or is willfully blind to) ‘a substantial and unjustifiable risk’ that his conduct will turn out to

violate a fiduciary duty. . . . That risk ‘must be of such a nature and degree that, considering the

                                                   10

             Case 18-02200-kmp           Doc 13     Filed 10/15/19        Page 10 of 13
nature and purpose of the actor’s conduct and the circumstances known to him, its disregard

involves a gross deviation from the standard of conduct that a law-abiding person would observe

in the actor’s situation.’” Id. (quoting Model Penal Code § 2.02(2)(c), p. 226 (1985)). As

described by the Seventh Circuit Court of Appeals, Bullock’s definition “is more perspicuously

understood as knowing that there is a risk of serious harm and that it can be averted at reasonable

cost, yet failing to act on that knowledge.” Stoughton Lumber Co. v. Sveum, 787 F.3d 1174,

1177 (7th Cir. 2015). A defendant may have been “playing ostrich—that is, that he suspected

that he was violating the law but avoided confirming his suspicion in order to preserve a patina

of innocence.” Id.

       Two statements in the Debtor’s Affidavit could be construed as an attempt to show that

the Debtor did not have knowledge he was violating responsibilities as a trustee under section

779.02(5). He states, “I did not knowingly commit any theft of funds or theft of trust funds on

the Brisk project . . .” and “on balance I did not knowingly commit any theft and there is no

evidence that any wrongdoing was anything more than simple negligence.” (Swinehart Aff.

¶¶ 18, 21). The Court’s role on summary judgment “is not to weigh evidence, make credibility

determinations, resolve factual disputes and swearing contests, or decide which inferences to

draw from the facts.” Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). Such conclusory

statements in affidavit form cannot establish the Debtor’s state of mind, as the Court must weigh

evidence and judge witness credibility to determine whether it agrees with the portrayal or not.

       The Debtor also claims at one point in his briefing that he may have acted with “mere

negligence.” The Debtor’s brief states:

               [w]hile there may be evidence in this case that demonstrates
               Infinity’s bank account balance dropped below the dollar amount
               Brisk paid before the checks were issued; such evidence, if


                                                11

             Case 18-02200-kmp         Doc 13    Filed 10/15/19       Page 11 of 13
               presented, simply reflects mere negligence by Mr. Swinehart, not
               something more.

(Debtor’s Brief, p. 5). Of course, “negligence is not sufficient to show defalcation within the

meaning of § 523(a)(4).” Jahrling, 816 F.3d at 926. The implication in the Debtor’s brief that

he used funds from the Brisks for purposes other than their project but only did so “negligently”

is a question of fact for trial. Whether the Plaintiffs can establish the required state-of-mind

element of § 523(a)(4) (i.e. an “intentional wrong” or “reckless conduct” or a “conscious

disregard or willful blindness to a substantial and unjustifiable risk that his conduct will turn out

to violate a fiduciary duty” or “a gross deviation from the standard of conduct that a law-abiding

person would observe in the Debtor’s situation”) is certainly an open question for trial.

                                            Conclusion

       When moving for summary judgment, the movant, here the Debtor, has the burden of

proving that there is no genuine dispute as to any material fact and that the movant is entitled to

judgment as a matter of law. In this case, that requires the Debtor to prove that there is no

genuine dispute as to any material fact related to whether the Debtor misused trust funds for the

Brisk project and committed fraud or defalcation under § 523(a)(4). As noted above, there

remain genuine issues of material fact for trial regarding (1) the amount paid by the Brisks and

the amount held in the trust fund for the Brisk project; (2) the amount paid to subcontractors and

suppliers on the Brisk project; (3) whether the Debtor used all of the funds that he received from

the Brisks on the Brisk project or for other personal or corporate purposes; (4) whether the

Debtor paid the subcontractors and suppliers on the Brisk project proportionally; (5) whether

payments from the Brisks’ trust fund can be traced to the payments made to the subcontractors

and suppliers on the Brisk project; and (6) the Debtor’s state of mind while acting in a fiduciary

capacity. Based upon the evidence before it, this Court cannot say at this time that the money

                                                 12

             Case 18-02200-kmp          Doc 13     Filed 10/15/19       Page 12 of 13
paid by the Brisks was or was not paid for labor and materials on the Brisk project only and not

used for other personal or corporate purposes. Additionally, the Court cannot assess the Debtor’s

“state of mind” and determine, as a matter of law, whether the Debtor has committed

“defalcation while acting in a fiduciary capacity” such that the debt owed to the Brisks is non-

dischargeable under 11 U.S.C. § 523(a)(4). Accordingly,

       IT IS THEREFORE ORDERED: the Debtor’s Motion for Summary Judgment is denied.

       IT IS FURTHER ORDERED: the Court will hold a status conference on October 29,

2019 at 2:00 p.m. by telephone to schedule a trial and related deadlines in this proceeding.



Dated: October 15, 2019




                                                13

             Case 18-02200-kmp         Doc 13    Filed 10/15/19       Page 13 of 13
